Per Curiam.
We find no evidence in this case that Hall & Henshaw had authority to represent the defendant in the employment of sub-agents. Nor is there evidence sufficient to establish a ratification. The cases cited by respondent were actions brought by persons insured under policies of insurance, and have no application. If the plaintiff has a claim for commissions or damages, his remedy is against Hall & Henshaw, who employed him, and not against the defendant. The judgment being without evidence to support it, must be reversed.
Present: Andrews, P. J., O’Gorman and Blanchard, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.